Dismissed and Opinion Filed November 19, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00068-CV

                               COLETTE FERRELL, Appellant
                                          V.
                                MIDFIRST BANK, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-00014-E

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By electronically-delivered postcard dated

September 2, 2015, we notified appellant the time for filing her brief had expired. We directed

appellant to file both her brief and an extension motion within ten days. We cautioned appellant

that failure to file her brief and an extension motion would result in the dismissal of this appeal

without further notice. To date, appellant has not filed her brief, an extension motion, or

otherwise corresponded with the Court regarding the status of her brief.

       Accordingly, we dismiss this appeal. See Tex. R. App. P. 38.8(a)(1); 42.3(b), (c).



                                                   /Carolyn Wright/
150068F.P05                                        CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

COLETTE FERRELL, Appellant                        On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-15-00068-CV       V.                       Trial Court Cause No. CC-15-00014-E.
                                                  Opinion delivered by Chief Justice Wright.
MIDFIRST BANK, Appellee                           Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MIDFIRST BANK recover its costs of this appeal from
appellant COLETTE FERRELL.


Judgment entered November 19, 2015.




                                            –2–